WHEELER, District Judge.
These articles are hollow glass spheres covered with tinsel, and strung, for hanging on Christmas trees, etc., and were assessed as toys, against a protest that they came under paragraph 99, as “glass beads, loose, strung, or carded.” They may not be toys, strictly; but the protest cannot be sustained unless they are “beads,” which are defined to be little perforated *193balls, to be strung on a thread and worn for an ornament. These are too large to come within that definition, and are not to be worn. They do not appear to be beads. Decision affirmed.